NUMBER 13-10-00320-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


DEVIN LERMA,                                                        APPELLANT,

                                           v.

THE STATE OF TEXAS,                                                   APPELLEE.


                   On appeal from the 347th District Court
                         of Nueces County, Texas.



                        MEMORANDUM OPINION
         Before Chief Justice Valdez and Justices Yañez and Garza
                    Memorandum Opinion Per Curiam

      Appellant, Devin Lerma, attempts to appeal her conviction for possession of

methadone. The trial court has certified that Athe defendant has waived the right of

appeal.@ See TEX. R. APP. P. 25.2(a)(2).
       On June 8, 2010, this Court notified appellant=s counsel of the trial court=s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel=s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On July 4, 2010, counsel filed a letter brief with this Court. Counsel=s response

does not establish that the certification currently on file with this Court is incorrect or that

appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be

dismissed if the trial court=s certification does not show that the defendant has the right of

appeal. TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this

appeal is DISMISSED.

                                                   PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
5th day of August, 2010.




                                               2